APPEAL OF SIMON ENGLAND.England v. CommissionerDocket No. 4221.United States Board of Tax Appeals3 B.T.A. 1069; 1926 BTA LEXIS 2473; March 31, 1926, Decided Submitted February 10, 1926.  *2473 Laurence Graves, Esq., for the taxpayer.  Robert A. Littleton, Esq., for the Commissioner.  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This is an appeal from the determination of a deficiency in income tax for the calendar year 1921 in the amount of $7,465.59.  Only so much of the deficiency is in controversy as arises from the disallowance of a claimed loss of $8,000 upon the sale in August, 1921, of a building located upon land purchased in May of that year.  FINDINGS OF FACT.  The taxpayer is a resident of Pittsfield, Mass.  In May, 1921, he purchased as an investment a lot 160 by 260 feet, upon which was located a dwelling house, a servants' cottage, and a stable, for which he paid $18,000.  For 1921 and for several years prior thereto this property was assessed for local taxation as follows: Land$12,400Dwelling9,000Cottage and stable3,000The taxpayer had lived on a lot adjoining this property for about 16 years.  The buildings on the property were in such a dilapidated condition that they could not be rented without extensive repairs and improvements.  The dwelling house was uninhabitable by reason of neglect covering a*2474  period of several years.  It had not been occupied for two years, and it was estimated that it would be necessary to expend $12,000 to make it suitable for occupancy.  In August, 1921, the taxpayer sold the dwelling to a building contractor for $1,000, who agreed to remove it from the land.  At the date of purchase the value of the land, without the dwelling, was greater than it was with the building upon it.  The deficiency is redetermined to be $7,465.59.  Order will be entered accordingly.